Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “obtain user information to generate recommended reservation information based on at least two of the user information, the device information and traffic information, to transmit the recommended reservation information to the user, and to perform a reservation of the personal mobility based on a reservation request signal received from the user regarding the recommended reservation information.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales and business relations). That is, other than reciting “server”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer component. For example, “obtain”, “generate”, “transmit”, and “perform” in the context of this claim encompasses the user to manually determine a user’s desire to book a transportation and recommending to the user the fastest transportation type. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the following additional elements- a “user terminal”, “personal mobility”, “server”, “network” and a “device” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1 and 11 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-10 and 12-20, further describe the identified abstract idea. In addition, the limitations of claims 10 and 20 define how the application guides the user to the best fit transportation which further describes the abstract idea. The generic computer component of claims 2-9 and 12-19 (server, device and user terminal) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whitt et al. referred herein as Whitt (U.S. Patent Application Publication No. 2019/0376802).

As to claims 1 and 11, Whitt teaches a personal mobility reservation system and method comprising: 
a personal mobility; and a server connected to the personal mobility and a user terminal through a network, wherein the server is configured to obtain user information from the user terminal, to obtain device information from the personal mobility (para. 38, 41 and 48-49), 
to generate recommended reservation information based on at least two of the user information, the device information and traffic information (para. 33, 38, 50-51 and 59, 
to transmit the recommended reservation information to the user terminal (para. 50-51 and 59), 
to perform a reservation of the personal mobility based on a reservation request signal received from the user terminal regarding the recommended reservation information (para. 34 and 42).
As to claims 5 and 15, Whitt teaches the system and method of claims 1 and 11. 
Whitt further teaches:
generate the recommended reservation information based on schedule data and usage history data comprised in the user information, and location information and battery information of the personal mobility comprised in the device information (para. 20, 32 and 51).
As to claims 6 and 16, Whitt teaches the system and method of claims 5 and 15. 
Whitt further teaches:
set a reservation execution time and a reservation maintenance time based on the user information and the device information when receiving the reservation request signal (para. 62 and 64).
As to claims 7 and 17, Whitt teaches the system and method of claims 6 and 16. 
Whitt further teaches:
calculate the reservation maintenance time based on a distance from a location of the user terminal to the personal mobility (para. 63).
As to claims 8 and 18, Whitt teaches the system and method of claims 6 and 16. 
Whitt further teaches:
confirm allocation of the personal mobility at the reservation execution time (para. 74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al. referred herein as Whitt (U.S. Patent Application Publication No. 2019/0376802) in view of Schindler et al. referred herein as Schindler (U.S. Patent No. 11,291,921).
As to claims 2 and 12, Whitt teaches all the limitations of claims 1 and 11. 
Whitt further teaches:
transmit a push message providing a notification regarding the recommended reservation information to the user terminal (para. 50-51 and 59).
Whitt does not teach:
transmit a push message providing a notification to the user terminal before an application is executed in the user terminal.
	However, Schindler teaches:
transmit a push message providing a notification to the user terminal before an application is executed in the user terminal (col. 25 lines 57-col. 26 lines 20).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to transmit a push message providing a notification to the user terminal before an application is executed in the user terminal in Whitt as taught by Schindler. Motivation to do so comes from the knowledge well known in the art that doing so would preserve the battery/processing power of the user device and would therefore make the system/method more efficient.
As to claims 3 and 13, Whitt in view of Schindler teach all the limitations of claims 2 and 12.
Whitt further teaches:
predict a rental time point based on the user information and to transmit the push message to the user terminal at a time ahead of a predetermined rental time point based on the predicted rental time point (para. 42, 59 and 86-87).
As to claims 4 and 14, Whitt in view of Schindler teach all the limitations of claims 2 and 12.
Whitt further teaches:
transmit list data of the recommended reservation information to the user terminal when the application is executed in the user terminal.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al. referred herein as Whitt (U.S. Patent Application Publication No. 2019/0376802) in view of Unagami et al. referred herein as Unagami (U.S. Patent Application Publication No. 2022/0012649)
As to claims 9 and 9, Whitt teaches all the limitations of claims 6 and 16. 
Whitt does not teach:
cancel the reservation regarding the personal mobility when a rental signal is not received from the user terminal during the reservation maintenance time or when a cancellation signal of a reservation execution is received from the user terminal during the reservation maintenance time.
	However, Unagami teaches:
cancel the reservation regarding the personal mobility when a rental signal is not received from the user terminal during the reservation maintenance time or when a cancellation signal of a reservation execution is received from the user terminal during the reservation maintenance time (para. 109).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to cancel reservations based on user’s request in Whitt as taught by Unagami. Motivation to do so comes from the knowledge well known in the art that doing so would allow the system to relist the bicycle for rent which would therefore increase system profitability.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitt et al. referred herein as Whitt (U.S. Patent Application Publication No. 2019/0376802) in view of Verma et al. referred herein as Verma (U.S. Patent No. 10,531,318)
As to claims 10 and 20, Whitt teaches all the limitations of claims 1 and 11. 
Whitt does not teach:
a destination predicted based on the user information, a driving route to the destination, and an estimated rate.
However, Verma teaches:
a destination predicted based on the user information, a driving route to the destination, and an estimated rate (col. 9 lines 16-44).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to predict a destination in Whitt as taught by Verma. Motivation to do so comes from the knowledge well known in the art that doing so would require less interaction by user and would therefore make the method/system more user friendly.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEINA ELCHANTI/Examiner, Art Unit 3628